          Case 3:19-cv-06025-BJR Document 82 Filed 03/29/21 Page 1 of 5




 1
 2
 3
                               UNITED STATES DISTRICT COURT
 4                            WESTERN DISTRICT OF WASHINGTON
 5                                      AT TACOMA

 6   WILLIAM T. WHITMAN, individually and on    No. 3:19-cv-06025-BJR
     behalf of all others similarly situated,
 7                                              DECLARATION OF JEREMY A. ROOT IN
                                                SUPPORT OF STATE FARM’S MOTION
 8               Plaintiff,                     FOR LEAVE TO FILE DOCUMENTS
 9                                              UNDER SEAL
           v.
10   STATE FARM LIFE INSURANCE COMPANY,
     an Illinois corporation
11
                 Defendant.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     DECLARATION OF JEREMY A ROOT                      BETTS, PATTERSON & MINES, P.S.
28   MOTION FOR LEAVE TO FILE DOCUMENTS   1               One Convention Place, Suite 1400
     UNDER SEAL                                                    701 Pike Street
     No. 3:19-cv-06025-BJR                                    Seattle, WA 98101-3927
          Case 3:19-cv-06025-BJR Document 82 Filed 03/29/21 Page 2 of 5




 1          I, Jeremy A. Root, declare:
 2          1.     I make this declaration of my own personal knowledge, in support of Defendant State
 3   Farm Life Insurance Company’s (“Defendant” or “State Farm”)’s Motion for Leave to File
 4   Documents Under Seal. If called upon to testify to the matters stated herein, I could and would do
 5   so competently.
 6          2.     State Farm seeks a narrow order sealing portions or all of the following documents, as
 7   specified in its motion, because they contain proprietary, competitively sensitive, trade secret
 8   information, and/or confidential policyholder data as described more fully below:
 9                     •   Certain portions of State Farm's Opposition to Plaintiff's Motion for Class
10                         Certification
11                     •   Expert Report of Rebecca Kirk Fair
12                     •   Exhibit 1 to the Declaration and Expert Report of Rebecca Kirk Fair:
13                         Summary State Farm Washington Form 94030 Policyholder Data
14                     •   Exhibit 2 to the Declaration and Expert Report of Rebecca Kirk Fair:
15                         Summary State Farm Washington Form 94030 Policyholder Data
16                     •   Exhibit 3 to the Declaration and Expert Report of Rebecca Kirk Fair:
17                         Summary State Farm Washington Form 94030 Policyholder Data
18                     •   Expert Report of Lauren J. Stiroh
19                     •   Exhibit 3 to the Declaration and Report of Lauren J. Stiroh: analysis of
20                         Plaintiff’s damages model that contains confidential policyholder data.
21                     •   Exhibits 4-8 to the Declaration and Report of Lauren J. Stiroh: illustrations of
22                         the comparative COI rates and alleged damages for certain policies
23                     •   Expert Report of Craig Reynolds
24                     •   Exhibit A to the Declaration of Alan Hendren: 94000 Series pricing binder
25                     •   Exhibit B to the Declaration of Alan Hendren: State Farm’s mortality table
26                         from the relevant timeframe
27
     DECLARATION OF JEREMY A ROOT                                    BETTS, PATTERSON & MINES, P.S.
28   MOTION FOR LEAVE TO FILE DOCUMENTS           2                     One Convention Place, Suite 1400
     UNDER SEAL                                                                  701 Pike Street
     No. 3:19-cv-06025-BJR                                                  Seattle, WA 98101-3927
           Case 3:19-cv-06025-BJR Document 82 Filed 03/29/21 Page 3 of 5




 1                      •     Exhibit C to the Declaration of Alan Hendren: filing package to Illinois
 2                            including the nationwide actuarial memorandum.
 3                      •     Exhibit D to the Declaration of Alan Hendren: correspondence to Illinois
 4                            enclosing a revised sample annual statement showing planned cost of
 5                            insurance rate information and expense charges.
 6                      •     Exhibit F to the Declaration of Alan Hendren: filing package to Washington
 7                            including the actuarial memorandum
 8                      •     Exhibit G to the Declaration of Alan Hendren: actuarial memorandum State
 9                            Farm submitted to New Jersey providing a description of the process that
10                            State Farm’s actuaries followed to develop the cost of insurance rates for use
11                            with the 94030 Policy
12                      •     Exhibit J to the Declaration of Alan Hendren: 1994 version of the rate book
13                            that was in place when Plaintiff purchased his Policy
14                      •     Exhibit A to the declaration of Tim Crabtree: Summary of policyholder data
15                      •     Exhibit 11 to the Declaration of Cari Dawson: Deposition Transcript of
16                            Plaintiff’s Expert Scott Witt
17          3.      I have represented State Farm Life Insurance Company since 2016. During that time,
18   I have become familiar with the company’s confidentiality practices, trade secrets, and competitively
19   sensitive information.
20          4.      Throughout the time that I have represented State Farm, it has consistently sought to
21   protect its confidential information related to actuarial pricing and non-guaranteed cost of insurance
22   rates from disclosure to competitors, third parties, and the public at large. It has also sought to
23   protect confidential information related to its life insurance customers from disclosure to third
24   parties and the public at large. Through my work with State Farm, I know that it takes significant
25   steps to protect its confidential, trade secret information revealing its actuarial pricing methodologies
26
27
     DECLARATION OF JEREMY A ROOT                                      BETTS, PATTERSON & MINES, P.S.
28   MOTION FOR LEAVE TO FILE DOCUMENTS               3                   One Convention Place, Suite 1400
     UNDER SEAL                                                                    701 Pike Street
     No. 3:19-cv-06025-BJR                                                    Seattle, WA 98101-3927
           Case 3:19-cv-06025-BJR Document 82 Filed 03/29/21 Page 4 of 5




 1   and specific assumptions used in developing its pricing for life insurance policies, among proprietary
 2   processes, as well as the pricing information that it uses in its insurance sales processes.
 3          5.      All of the State Farm information that is the subject of this Motion is nonpublic,
 4   competitively sensitive, proprietary to State Farm, and confidential. State Farm has consistently
 5   sought and received protection for this kind of information from this Court and other courts during
 6   the time that I have represented the company.
 7          6.      When Plaintiff in this case filed its motion for class certification, Plaintiff filed a
 8   motion for leave to file under seal certain exhibits filed with Plaintiff’s motion for class certification
 9   and the declaration of Scott J. Witt. In its response pursuant to Local Civil Rule 5(g)(3)(B), State
10   Farm explained that it agreed with Plaintiff that the documents should be filed under seal because
11   those documents contain information State Farm considers to be proprietary and confidential.
12          7.      When State Farm sought summary judgment in the Bally v. State Farm Life Ins. Co .,
13   18-cv-04954-CRB (N.D. Cal.) (“Bally”), it sought and received permission to file certain documents
14   under seal. In support of the motion to file under seal in that case, State Farm filed a declaration of
15   State Farm employee Jeffrey Holzbauer substantiating State Farm’s interests in maintaining the
16   confidentiality of this kind of information. ECF 64-1.
17          8.      When State Farm sought permission to appeal the class certification order to the
18   Ninth Circuit Court of Appeals on February 16, 2020, it sought and received permission to file
19   certain documents under seal in that Court. In support of the motion to file documents under seal in
20   that Court, State Farm, filed another declaration of Mr. Holzbauer substantiating State Farm’s
21   interests in maintaining the confidentiality protections of this kind of information. Case 20 -80070,
22   ECF 2-2.
23          9.      In August 2018, a third party moved to enforce a subpoena seeking materials that
24   State Farm produced in the Vogt litigation in Taylor v. Midland Life Insurance Co., Case No.4:16-
25   CV-00140-SMR (S.D. Iowa). I represented State Farm in connection with successfully resisting the
26   subpoena in the Taylor litigation. State Farm sought and received permission to intervene in the
27
     DECLARATION OF JEREMY A ROOT                                      BETTS, PATTERSON & MINES, P.S.
28   MOTION FOR LEAVE TO FILE DOCUMENTS             4                      One Convention Place, Suite 1400
     UNDER SEAL                                                                     701 Pike Street
     No. 3:19-cv-06025-BJR                                                     Seattle, WA 98101-3927
           Case 3:19-cv-06025-BJR Document 82 Filed 03/29/21 Page 5 of 5




 1   Taylor case for the sole purpose of protecting its confidential, trade secret information from
 2   disclosure to third-parties.
 3          I declare under the penalty of perjury under the laws of the United States of America that the
 4   foregoing is true and correct.
 5          Executed this 29th Day of March, 2021 in Columbia, Missouri.
 6
                                                        /s/ Jeremy A. Root
 7
                                                        Jeremy A. Root
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     DECLARATION OF JEREMY A ROOT                                   BETTS, PATTERSON & MINES, P.S.
28   MOTION FOR LEAVE TO FILE DOCUMENTS          5                     One Convention Place, Suite 1400
     UNDER SEAL                                                                 701 Pike Street
     No. 3:19-cv-06025-BJR                                                 Seattle, WA 98101-3927
